DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant election of group I, species I, without traverse is acknowledged. Claims 12 and 13 belong to species II of FIG. 5 [0049], since the actuating structure 104 surrounds the device 102b entirely as shown in FIG. 5. Therefore, Claims 12-18 belong to a non-elected species, hence withdrawn from consideration. Claims 1-11, 21 and 22 are examined on the merit 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the instant case, Claim 2 discloses “the actuating structure is isolated from the sensing structure”. It is not clear whether the isolation is mechanical isolation or electrical isolation. Examiner will consider the isolation to be mechanical only.
In the instant case, Claim 7 discloses a semiconductor structure, wherein the actuating structure includes conductive material. It is not clear from the claim if the conductive material electrically conductive or thermally conductive. Examiner will consider the actuating electrode is electrically conductive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US 5,491,604), (hereinafter, Nguyen).

RE Claims 1, Nguyen discloses in FIGS. 1A, 3, 5-8,14-16 and 17A a Q-balanced resonator for pressure sensor applications [column 17, lines 48-55], wherein changes in pressure can be quantified by measuring the feedback signal at the output of the summing amplifier, which adjusts to maintain constant Q under varying pressure. Such a Q-balanced resonator pressure sensor would have the advantage of automatic limiting of the resonator amplitude, and thus, would have a wide sensing range. Nguyen discloses semiconductor structure “high-Q tunable electronic filter” in CMOS applications [column 2, lines 41-51], hence the semiconductor limitation is implicitly met, comprising:
a substrate 29a;
a sensing device, form which motion current is generated “for example pressure sensor, via motion of movable fingers by a driving electrostatic force, referring [column 17, lines 48-55]” disposed over the substrate 29a and including a plurality of protruding members 27 “movable fingers”, referring to FIG. 1A, protruded from the sensing device. Examiner notes the folded structure 30 implicitly represent the sensing device, particularly [column 17, lines 48-55], where a pressure sensor is discussed as an application of the resonator of the instant disclosure, wherein changes in pressure can be quantified by measuring the feedback signal at the output of the summing amplifier, which adjusts to maintain constant Q under varying pressure, thus motion current signal is created by capacitive coupling of a sensed electrode;
a sensing structure “sense electrode” 23 disposed adjacent to the sensing device and including a plurality of sensing electrodes 25 protruded from the sensing structure towards the sensing device that is represented by the folding structure 30 as explained above; and
an actuating structure “electrostatic drive” 22/24 disposed adjacent to the sensing device and configured to provide an electrostatic force “electrostatic drive” on the sensing device 23 based on a feedback, via “feedback fingers/electrode” 24 from the sensing structure 23, via sense electrode 25 [column 4, lines 41-67, columns 5 and 6]. Examiner notes that the feedback electrode 24 is considered part of the actuating structure since its feedback signal is supplied to actuate drive structure 22.
RE Claim 2, Nguyen discloses a semiconductor structure, wherein the actuating structure 22 is isolated “mechanical isolation” from the sensing structure 23, referring to FIG. 1.
RE Claim 3, Nguyen discloses a semiconductor structure, wherein the sensing device, with its fingers 27 is movable relative to the sensing structure, and the sensing structure is stationary “sensing electrode” 25 [column 4, lines 42-62].
RE Claim 4, Nguyen discloses a semiconductor structure, wherein the actuating structure “electrostatic driver” 22/24 includes a plurality of actuating electrodes 25 protruded from the actuating structure “electrostatic driver” 22/24 towards the sensing device and alternately disposed with the plurality of protruding members 27. Examiner notes the folded structure 30 implicitly represent the sensing device.
RE Claim 7, Nguyen discloses a semiconductor structure, wherein the actuating structure includes electrically conductive material, by virtue of the electrical characteristics disclosed by the Nguyen disclosure of its connection to the feedback circuit, referring to FIG. 1A.
RE Claim 11, Nguyen discloses a semiconductor structure, wherein the plurality of sensing electrodes 25, of the sensing structure, are alternately disposed with the plurality of protruding members, referring to FIG. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 5, 6, 9, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 5,491,604), (hereinafter, Nguyen) in view of Gallagher et al. (“A Study of the Effect of the Fringe Fields on the Electrostatic Force in Vertical Comb Drives,” Sensors, 14, pp 20149 – 20164, 2014), (hereinafter, Gallagher).

RE Claim 5, Nguyen discloses semiconductor structure, wherein each of the plurality of actuating electrodes 25 includes a length extending from the actuating structure 22/24 towards the sensing device and a width substantially orthogonal to the length, referring to FIG. 1. 
However, Nguyen is silent that the ratio of the length to the width is substantially less than 10.
However, in the same field of endeavor, Gallagher discloses a study on the effect of the fringe fields on the electrostatic force on a vertical comb drives, wherein the study concludes that the equation(s) that describes the relationship between the applied voltage and the resulting electrostatic force within comb drives is assist in choosing the dimensions for their design. These dimensions-particularly the cross-sectional dimensions of the comb teeth-affect this relationship in vertical comb drives, referring to the entire disclosure of Gallagher disclosure, particularly FIGS. 2-4 and sections 3-4 in discussing the effect of the length, width and spacing of the vertical comb structure on the electrostatic force and the fringing field effects as such, such dimensions are result effective variables.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed dimensional ratios, absent unexpected results, since it has been held that discovering the optimum or workable rangesinvolves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688(Fed. Cir. 1996). 
RE Claim 6, Nguyen does not disclose semiconductor structure, wherein a gap between one of the plurality of actuating electrodes 25 and one of the plurality of protruding members adjacent to the one of the plurality of actuating electrodes is about 1µm to about 5µm.
However, in the same field of endeavor, Gallagher discloses a study on the effect of the fringe fields on the electrostatic force on a vertical comb drives, wherein the study concludes that the equation(s) that describes the relationship between the applied voltage and the resulting electrostatic force within comb drives is assist in choosing the dimensions for their design. These dimensions-particularly the cross-sectional dimensions of the comb teeth-affect this relationship in vertical comb drives, referring to the entire disclosure of Gallagher disclosure, particularly FIGS. 2-4 and sections 3-4 in discussing the effect of the length, width and spacing of the vertical comb structure on the electrostatic force and the fringing field effects as such, such dimensions are result effective variables.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed dimensional ratios, absent unexpected results, since it has been held that discovering the optimum or workable rangesinvolves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688(Fed. Cir. 1996). 
RE Claim 9, Nguyen does not disclose semiconductor structure, wherein the sensing device is an inertial sensor.
However, in the same field of endeavor, Gallagher disclose that comb drives can be used as accelerometers, i.e. as inertia sensor.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the comb structure of Nguyen disclosure for acceleration measurement in light of Gallagher disclosure in order to achieve well-balanced acceleration measurement.
RE Claim 21, Nguyen discloses a semiconductor structure, referring to the rejection ground of Claim 1, comprising:
a substrate 29a;
a sensing device, form which motion current is generated “for example pressure sensor, via motion of movable fingers by a driving electrostatic force, referring [column 17, lines 48-55]” disposed over the substrate 29a and including a plurality of protruding members 27 “movable fingers”, referring to FIG. 1A, protruded from the sensing device. Examiner notes the folded structure 30 implicitly represent the sensing device, particularly [column 17, lines 48-55], where a pressure sensor is discussed as an application of the resonator of the instant disclosure, wherein changes in pressure can be quantified by measuring the feedback signal at the output of the summing amplifier, which adjusts to maintain constant Q under varying pressure, thus motion current signal is created by capacitive coupling of a sensed electrode;
a sensing structure “sense electrode” 23 disposed adjacent to the sensing device and including a plurality of sensing electrodes 25 protruded from the sensing structure towards the sensing device that is represented by the folding structure 30 as explained above; and
an actuating structure “electrostatic drive” 22/24 disposed adjacent to the sensing device and configured to provide an electrostatic force “electrostatic drive” on the sensing device 23 based on a feedback, via “feedback fingers/electrode” 24 from the sensing structure 23, via sense electrode 25 [column 4, lines 41-67, columns 5 and 6]. Examiner notes that the feedback electrode 24 is considered part of the actuating structure since its feedback signal is supplied to actuate drive structure 22;
wherein the plurality of protruding members 27 are alternately disposed with the plurality of sensing electrodes 25 and the plurality of actuating electrodes 24, referring to FIG. 1. 
Nguyen does not disclose that a total top cross-sectional area of the plurality of the sensing electrodes is substantially greater than a total top cross-sectional area of the plurality of the actuating electrodes.
However, in the same field of endeavor, Gallagher discloses a study on the effect of the fringe fields on the electrostatic force on a vertical comb drives, wherein the study concludes that the equation(s) that describes the relationship between the applied voltage and the resulting electrostatic force within comb drives is assist in choosing the dimensions for their design. These dimensions-particularly the cross-sectional dimensions of the comb teeth-affect this relationship in vertical comb drives, referring to the entire disclosure of Gallagher disclosure, particularly FIGS. 2-4 and sections 3-4 in discussing the effect of the length, width and spacing of the vertical comb structure on the electrostatic force and the fringing field effects as such, such dimensions are result effective variables.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed dimensional ratios, absent unexpected results, since it has been held that discovering the optimum or workable rangesinvolves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688(Fed. Cir. 1996). 
RE Claim 22, Nguyen discloses a semiconductor structure, wherein the sensing device 30 is movable relative to the sensing structure 23 and the actuating structure 24, since, since the sensing structure is stationary “sensing electrode” 25 [column 4, lines 42-62].  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 5,491,604), (hereinafter, Nguyen) in view of Fukuda et al. (US 2006/0205106), (hereinafter, Fukuda).

RE Claim 8, Nguyen does not disclose semiconductor structure, further comprising a dielectric layer disposed over the substrate and an interconnect structure in the dielectric layer, wherein the actuating structure is electrically connected to the interconnect structure.
However, in the same field of endeavor, Fukuda discloses a CMOS-integrated MEMS device and a method of making the same, wherein a comb-shaped first actuation electrode 536 fixed to the interlayer dielectric 533 surrounding the cavity 530 is connected to the predetermined LSI interconnect. A comb-shaped second actuation electrode 537 fixed to the frame structure 531 is connected to the predetermined LSI interconnect outside the cavity 530 via the interconnect in the beam 532. The alternating voltage is applied between the first actuation electrode 536 and the second actuation electrode 537 by an oscillator 538, referring to FIGS. 40-41 [0186].
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing the invention, to have a dielectric layer disposed over the substrate and an interconnect structure in the dielectric layer, wherein the actuating structure is electrically connected to the interconnect structure, as well-known device structure for in order to achieve CMOS circuit integration with the balanced resonator of Nguyen. 

Allowable Subject Matter
Claim 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898